Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Frank L. Johnson (Reg. No. 69,969), on 02/25/2022.
The application has been amended as follows:

1. (Previously presented) A method comprising: 
receiving, at a server computer from a communication device operated by a user, a transaction request including a credential and a resource provider ID associated with a resource provider computer, wherein the communication device did not initiate the transaction request in response to a communication from the resource provider computer, and wherein the resource provider ID comprises an identifier code, a location, and an IP address for the resource provider computer;
determining, by the server computer, a threshold transaction input value based on a type of resource provider associated with the resource provider computer and a location associated with the resource provider ID, the location determined based on the resource provider ID;
initiating, by the server computer, preauthorization for the threshold transaction input value using the credential;
transmitting, by the server computer, a token corresponding to the credential to the resource provider computer using the resource provider ID;
receiving, by the resource provider computer, the token;
obtaining, by the resource provider computer, a transaction input value that is entered into the resource provider computer after the token is received at the resource provider computer, wherein the transaction input value is within the threshold transaction input value;
generating, by the resource provider computer, an authorization request message that includes the token and the transaction input value;
transmitting, by the resource provider computer and to a token server, the authorization request message that includes the token and the transaction input value;
obtaining, by the token server, the credential associated with the token;
replacing, by the token server, the token in the authorization request message with the credential;
transmitting, by the token server and to a transaction processing computer, the authorization request message that includes the credential and the transaction input value;
determining, by the transaction processing computer, an authorizing entity computer associated with the credential;
transmitting, by the transaction processing computer and to the authorizing entity computer associated with the credential, the authorization request message;
processing, by the authorizing entity computer, the authorization request message associated with the transaction request in accordance with the transaction input value based on the preauthorization for the threshold transaction input value;
generating, by the authorizing entity computer, an authorization response message including the credential;
transmitting, by the authorizing entity computer and to the transaction processing computer, the authorization response message;
transmitting, by the transaction processing computer and to the token server, the authorization response message;
replacing, by the token server, the credential in the authorization response message with the token; and
transmitting, by the token server and to the resource provider computer, the authorization response message that includes the token.

2.-3. (Canceled) 

4. (Previously presented) The method of claim 1, further comprising: 
sending a completion message for the transaction request to the communication device.

5.-24. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1 and 4. The claims are generally directed to preauthorization of payment for goods or services without knowing the final amount of the transaction while minimizing the number of parties having access to sensitive account information.
The latest office action mailed on 09/03/2021 rejected claims 1-2, 4, 7-8 and 10 under 35 U.S.C. § 112(b), and rejected claims 1-2, 4, 7-8 and 10 under 35 U.S.C. § 103. The rejections under 35 U.S.C. § 112(b) are now withdrawn because the Examiner’s amendment has addressed the claim language being unclear in scope. The rejections under 35 U.S.C. § 103 are now withdrawn because applicant’s amendments to the claims have overcome the prior art.

The closest prior art of record is US 2014/0188586 A1 to Carpenter et al. (hereinafter “Carpenter”). Carpenter teaches:
receiving, by the resource provider computer, the token; (paras 89, 105, 122)
generating, by the resource provider computer, an authorization request message that includes the token and the transaction input value; (paras 90, 106, 123)
transmitting, by the resource provider computer and to a token server, the authorization request message that includes the token and the transaction input value; (paras 91, 107, 124)
obtaining, by the token server, the credential associated with the token; (paras 92, 108, 125)
replacing, by the token server, the token in the authorization request message with the credential; (paras 92, 108, 125)
transmitting, by the token server and to a transaction processing computer, the authorization request message that includes the credential and the transaction input value; (paras 30, 97, 117, 130)
determining, by the transaction processing computer, an authorizing entity computer associated with the credential; (paras 30, 97, 117, 130)
transmitting, by the transaction processing computer and to the authorizing entity computer associated with the credential, the authorization request message; (paras 97, 117, 130)
generating, by the authorizing entity computer, an authorization response message including the credential; (paras 98, 118, 131)
transmitting, by the authorizing entity computer and to the transaction processing computer, the authorization response message; (paras 98, 118, 131)
transmitting, by the transaction processing computer and to the token server, the authorization response message; (paras 98, 118, 131)
replacing, by the token server, the credential in the authorization response message with the token; and (para 99)
transmitting, by the token server and to the resource provider computer, the authorization response message that includes the token. (paras 99, 119, 132)
US 2011/0106674 A1 to Perlman (hereinafter "Perlman") is also of interest. Perlman teaches: 
determining, by the server computer, a threshold transaction input value based on a type of resource provider associated with the resource provider computer and a location associated with the resource provider ID, the location determined based on the resource provider ID; (para 37)
Therefore, the prior art does not teach, neither singly nor in combination the following:
receiving, at a server computer from a communication device operated by a user, a transaction request including a credential and a resource provider ID associated with a resource provider computer, wherein the communication device did not initiate the transaction request in response to a communication from the resource provider computer, and wherein the resource provider ID comprises an identifier code, a location, and an IP address for the resource provider computer;
initiating, by the server computer, preauthorization for the threshold transaction input value using the credential;
transmitting, by the server computer, a token corresponding to the credential to the resource provider computer using the resource provider ID;
obtaining, by the resource provider computer, a transaction input value that is entered into the resource provider computer after the token is received at the resource provider computer, wherein the transaction input value is within the threshold transaction input value;
processing, by the authorizing entity computer, the authorization request message associated with the transaction request in accordance with the transaction input value based on the preauthorization for the threshold transaction input value;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685